*368OPINIÓN CONCURRENTE
DE LOS JUECES ASOCIADOS SRES. WOLE Y DEL TORO.
El Señor Juez del Toro y el que suscribe al par que con-currimos enteramente con la opinión de la corte, deseamos también expresar otras razones que tenemos para confirmar la sentencia. El alegado pliego de excepciones marcado “Approved” por el actual Juez de Guayama, contiene una recusación motivada, y la consiguiente excepción que se for-muló, contra el jurado Amadeo, porque cuando fue pregun-tado acerca de que si surgiera una duda razonable sobre si el acusado era el que había hecho el disparo fatal, daría al acusado el beneficio de la duda razonable, respondió que no lo daría. El pliego, que es enteramente confuso, muestra entonces (aparentemente todo con referencia al mismo ju-rado), que el jurado insistió en esta actitud aun preguntado por el juez; pero el pliego también muestra que el juez hizo la observación de que el jurado había dicho que se encon-traba en condiciones de dar un veredicto justo e imparcial en la causa. La recusación fué general y no se expresaron las razones en que se fundaba, y la jurisprudencia ha esta-blecido que una recusación es insuficiente cuando no se espe-cifican sus fundamentos. (People v. Reynolds, 16 Cal., 131; Southern Pacific Co. v. Rauh, 49 Fed. Rep., 701, y casos cita-dos; Robinson v. Territory, 85 Pac., 451.) La falta de espe-cificación es similar a la falta de objeción específica a la ad-misión o no admisión de evidencia. El derecho de objeción se considera renunciado si no se ejercita. (Falero v. Faleror 15 D. P. R., 118, 122; 16 D. P. R., 79; El Pueblo v. Asencio, 16 D. P. R., 355, 359.)
Además, no es suficiente recursar a un jurado porque ha. formado una opinión fija sobre un hecho o circunstancia del caso. El jurado debe tener una opinión sobre la culpabilidad o la inocencia del acusado o parcialidad o prejuicio en contra del mismo. En un caso muy antiguo en New York' la corte, por medio del Juez Beardsley, dijo: “Toda recusa-*369cióu motivada debe ser por alguna causa que implique abso-luta parcialidad en contra o en pro del acusado, de tal manera mostrada que no dé lugar al ejercicio de la discreción de la corte.’’ En el caso de Lowenburg v. People, 27 N. Y., 342, el Jurado Durant fué recusado motivadamente por el fun-damento de que babía formado o expresado una opinión con respecto a la culpabilidad o inocencia del acusado, pero todo lo más que se demostró en contra de su capacidad fué que babía formado una opinión de que el acusado babía matado a Hoffman, opinión que nunca babía expresado. La corte prosigue diciendo: “Esta no fué una opinión con respecto a la culpabilidad o inocencia del acusado. El acusado pudo baber matado a Hoffman y aun así ser inocente de cualquier delito.” La corte entonces discute la opinión del Señor Juez Beardsley y dice: “Dentro de esta regla, el fundamento para recusar a Durant no se probó. Antes de que pudiera decirse que quedó establecido, la prueba debió baber sido de que babía formado y expresado una opinión con respecto a la culpabilidad o inocencia del acusado, o al menos que babía formado tal opinión. Es claro que el tener una opinión de que el acusado ba becbo algún acto que necesariamente debe mostrarse, entre otros, para poderlo declarar culpable, no es tener una opinión de que el acusado es culpable de asesinato o de cualquier otro crimen.” La misma cuestión ha sido discutida por Mr. Freeman en sus notas puestas al caso de Smith v. Eames, 36 Am. Dec., 530-531. El dice, revi-sando los casos: “Una opinión formada sobre uno o más de los becbos esenciales de una causa ciertamente no inhabilita a un jurado a menos que aparezca claramente que es de tal naturaleza que influya en el jurado al decidir por su vere-dicto la totalidad del caso. Así en un asesinato es incues-tionablemente un becbo esencial que baya ocurrido una muer-te ilegal, y sería absurdo decir que un jurado que creía o que conocía que el interfecto babía sido matado, estaba in-habilitado para actuar como jurado aunque no tuviera for-*370macla una opinión con respecto a la culpabilidad o inocencia <del acusado.”
En el caso de Conutser v. State, 80 Tenn., 446, la corte-dijo : el acusado mató al interfecto con una azada en un ca-mino en construcción en la presencia de un número de ciuda-danos. Estos hechos no fueron nunca disputados. Ahora se ha sostenido y basándose en la necesidad más obvia, que un jurado no tiene necesariamente una opinión sobre la cul-pabilidad o la inocencia del acusado, cuando cree que una persona ha sido matada, y, además, que la persona que se ©stá juzgando realizó la muerte, pero sin que le conste si el acto fué cometido en legítima defensa o fué meramente accidental. (Lowenburg v. People, Supra,)
En este caso que resolvemos la muerte fué pública, y todo el mundo en G-uayama la conocía, como se demostró por los comentarios hechos por el juez y copiados en el pliego de excepciones. Nosotros creemos que el sentido y el efecto de las resoluciones de la corte que han sido impugnadas, apare-cería mucho más claro del pliego, si este hubiei’a sido inspec-cionado y corregido por el juez que intervino en la causa.
Del mismo modo se trató de revisar la orden de la corte resolviendo una moción para dejar dejar sin efecto la decla-ración del testigo Ortiz porque no había sido juramentado antes de declarar. Este alegado error sólo aparece consig-nado en la moción para nuevo juicio y en la decisión de la corte con respecto a la misma. Allí aparece que se llamó la atención de la corte al hecho de que Ortiz no había sido jura-mentado cuando lo fueron los otros testigos, que se le llamó nuevamente y entonces fué juramentado. Nada en los docu-mentos que están ante nosotros demuestra si el testigo fué reexaminado después de juramentado. No se tomó objeción ■o excepción a la orden de la corte sobre el juramento del testigo. Tenemos en esto la misma opinión que hemos ex-puesto al discutir la necesidad de objeciones y excepciones específicas. La razón para ello es evidente en sí misma. La corte debe tener una oportunidad de corregir su error. Debe *371haber nn fin para todo litigio. Cuando un acusado se sienta silencioso y permite al testigo que sea juramentado sin for-mular objeción, renuncia su derecho a alegar el error que pudiera haberse cometido. Después que se ha permitido a los testigos qiie se retiren, el acusado no puede alegar como un error ló que ocurrió si silenciosamente lo permitió en el juicio. • A esta conclusión se llega después de la considera-ción y revisión de casos contenida en el de El Pueblo ex rel Niebuhr v. Mc Adoo, 184 N. Y., 307. Si el acusado hubiera dicho a la corte que de este modo el testigo podía escapar de las ansiedades y penas de una persecución por perjurio, la corté, si se hubiera convencido de la verdad de lá posición del acusado, o de otro modo, pudo haber permitido al testigo no sólo ser juramentado sino vuelto a examinar después del juramento. El error si lo hubo, fué abandonado. Una deci-sión específica a este efecto está contenida en el caso de Southern Railway Company v. Ellis, 51 Southeastern, 594. (Véase también, Nesbitt v. Dallam, 28 American Dec., 240-241.)
Es muy discutible, además,, si el testigo Ortiz hubiera declarado falsamente, que él pudiera resistir con éxito una persecución por perjurio, bajo la base de que no había sido juramentado antes de haber sido examinado. La sección 117 del Código Penal provee lo siguiente:
‘ ‘ Toda persona que habiendo jurado testificar, declarar, deponer o •certificar la verdad ante cualquier tribunal, funcionario o persona competente, en cualquiera de los casos en que la ley permitiere tomar tal juramento, declarare ser cierto cualquier hecho esencial, conociendo su falsedad, será culpable de perjurio. No se admitirá como defensa en ninguna causa por perjurio la circunstancia de haberse prestado o tomado el juramento en la forma irregular.”
Esta es la misma sección que forma parte del mismo capí-tulo que se aplica también a los affidavits y deposiciones. En estas formas de tomar el testimonio de los testigos, el jura-mento frecuentemente sigue más bien que precede a la reía-*372ción de hechos. Los tres modos se encuentran establecidos en las secciones 123, 124, 125 y 126 de la Ley de Evidencia, leyes de 1905, página 146. Con arreglo a esa ley, no bay tiempo fijo para el juramento en cualquiera de sus diferen-tes formas. Tomemos el caso del testigo Ortiz. Aun si él hubiera estado deseoso de producir un testimonio falso y hubiera sido de tal manera astuto que creyera que la falta de habérsele juramentado le hubiera dado la oportunidad para ello, su situación hubiera sido materialmente cambiada cuando fué llamado a prestar juramento de que lo que había dicho era la verdad.
El hubiera entonces tenido un locus penitentiae, y hubiera podido solicitar que se le hubiera vuelto a examinar. No habiéndolo hecho así parece que quedó obligado por el so-lemne juramento de que era cierta su declaración, y apenas podría ser oído para alegar en su favor el momento pre-ciso en que prestó juramento, cuando su declaración, si es que es esencial, hubiera podido afectar la vida o la libertad de un ciudadano.
Sin embargo, la opinión de la corte desestimando la mo-ción de nuevo juicio no forma parte del récord. Es cierto que la sección 356 del Código de Enjuiciamiento Criminal,, tal como quedó enmendada por la ley de 1908, exige que una copia de la moción para nuevo juicio y de la decisión de la. corte sean incluidas en la transcripción a los efectos de la. apelación y certificadas por el secretario, pero esta disposi-ción legal no convierte a la opinión emitida en relación con la decisión en una parte del récord para el propósito de revi-sar los hechos. La función de un pliego de excepciones o de una exposición del caso, es promover las cuestiones de hecho y hacerlas partes del récord. Nosotros hemos tenido ocasión de considerar esta materia en los siguientes casos: People v. Acosta, 11 D. P. R., 249, y People v. Sutton, 17 D. P. R., 345. Véanse también los siguientos casos: Morgan v. Robinson Co., 157 Cal., 348; Porter et al. v. Industrial-Printing Co., 26 Mont., 170; 3 Cyc., 181-182.
*373Aquí surge otra vez la cuestión particular que nosotros hemos disentido acerca de que nosotros conoceríamos más exactamente lo que en realidad tuvo lugar, si el juez que in-tervino en la cansa hubiera tenido una oportunidad para revisar los hechos a virtud del pliego de excepciones o de la exposición del caso que se le hubieran presentado debida-mente. Es por estas razones que nosotros estamos confor-mes en que el verdadero fundamento de la sentencia de esta corte es la falta de una propia base para revisar, a saber, un pliego de excepciones o una exposición del caso debida-mente certificados por el juez sentenciador. Además, noso-tros estamos convencidos por haber examinado la transcrip-ción, que el acusado no sufrió ningún perjuicio por la acción de la corte inferior. El propio acusado subió a la silla de los testigos y basó su defensa totalmente en el hecho de que al tiempo de la muerte no era enteramente responsable por razón de haber perdido temporalmente el dominio de su voluntad.
VOTO PARTICULAR EMITIDO Y PRESENTADO POR EL JUEZ ASOCIADO SR. MACLEARY.
El apelante en este caso fné procesado ante la Corte de Distrito de Guayama a virtud de una acusación presentada contra el mismo en la referida corte, en la que se le imputaba la comisión del cielito de asesinato, porque según se ha ale-gado, el día 2 de febrero de 1911 y en la ciudad de Guayama, el acusado ilegal y voluntariamente y con malicia premeditada y propósito firme y deliberado, y demostrando tener un cora-zón pervertido y maligno, dió muerte a Antonio Castillo Alvarez, haciéndole tres disparos de revólver e infiriéndole tres heridas de carácter grave que le produjeron la muerte; ha-biéndole acechado largo rato y atacándole alevosamente por la espalda.
Se celebró el juicio de esta cansa ante Harry P. Leake, Esq., juez especial de dicha corte y un jurado, en los días 28 *374y 29 de abril del mencionado año 1911. Después de oída la lectura de la acusación, la alegación de no culpable formulada por el acusado, la prueba que fué presentada y las instruc-ciones de la corte, el jurado emitió su veredicto declarando al acusado culpable del delito de asesinato en segundo grado, y como consecuencia de esto la corte lo condenó a reclusión perpetua en el presidio.
Antes de que la corte dictara su sentencia, el acusado pre-sentó una moción de nuevo juicio que fué desestimada por la corte, y una vez dictada dicha sentencia el referido acusado interpuso recurso de apelación tanto de la sentencia como de la orden desestimando la moción de nuevo juicio. La trans-cripción de autos contiene un pliego de excepciones y una rela-ción del caso, así como la copia de la orden y de la sentencia de la corte al desestimar la moción de nuevo juicio, las que aparecen copiadas en toda su extensión.
Esta Corte Suprema por mayoría de votos confirmó la sentencia de' la corte inferior por el fundamento de que las instrucciones dadas por la corte sentenciadora al jurado no podían ser examinadas, en vista de que las mismas no apa-recían certificadas y firmadas por el juez sentenciador; y además, porque el pliego de excepciones y la exposición del caso no habían sido aprobados y firmados por el juez que conoció del mismo, sino por otro juez que fué nombrado pos-teriormente para la misma corte; y porque aunque con arreglo al estatuto, la orden negando la moción para nuevo juicio forma parte de los autos, sin embargo no podía servir de guía en la discusión de las excepciones, y en tanto en cuanto se hace referencia a los hechos allí expresados, dicha orden no formaba parte de los autos. En otras palabras, se negó al acusado la revisión de las cuestiones que surgieron en el juicio de su causa por no haber sido las mismas debidamente presentadas a este tribunal; y debido a cierto tecnicismo que-daron virtualmente eliminadas de los autos tanto las instruc-ciones dadas al jurado como el pliego de excepciones y la exposición del caso.
*375No me propongo revisar el caso conjuntamente en todos sus detalles sino que pasaré ligeramente sobre muchos puntos presentados en la transcripción • y que aparecen más razo-nados en los alegatos de los abogados, acerca de los cuales se ha insistido en el acto de los informes orales. Por ejemplo, no se hará observación alguna del hecho de que según la trans-cripción y la lista de los jurados que en ella aparece en la página 16 de los autos, solamente once hombres intervinieron como jurados en este caso. Aunque en los autos no hay expli-cación acerca de esto, pudiera suceder que en realidad el jurado consistiera de doce hombres y que debido a una omi-sión involuntaria al hacerse la copia de la lista en los autos; se omitiera el nombre de uno de dichos jurados. Si real-mente hubiera sido cierto que el acusado fue juzgado ante un jurado compuesto de once hombres solamente, tal cosa consti-tuiría quizás un error grave y fatal.
Examinando cuidadosamente las instrucciones de la corte se ve que las mismas no están completamente libres de de-fectos. Por ejemplo, el juez sentenciador no debió haber hecho referencia en la forma en que lo hizo con respecto a la Corte Suprema y al Grobernador en la parte principal de sus instrucciones; sino que debió haber estado satisfecho con instruir al jurado que era su deber considerar la culpabilidad o inocencia del acusado, y que la ley pone en manos del juez, sentenciador la responsabilidad de fijar la cuantía de la pena por tanto ésta, como otras impropiedades que pueden verse en las instrucciones, no eran esenciales y pueden no haber afectado al veredicto del jurado, aunque pudiera ser. que el mismo estuviera influido por ellas. Nadie puede decirlo.
Las excepciones formuladas a la desestimación de las recu-saciones hechas a los tres jurados que fueron posteriormente recusados perentoriamente, no serán tomadas en consideración ahora porque no es necesario discutir las cuestiones que allí se presentaron, aunque no estoy enteramente satisfecho de que, habiendo sido aprobado por el juez de la corte de distrito que se encontraba en el desempeño de su cargo, el pliego de *376excepciones y la exposición del caso en -la fecha en qne las mismas fneron presentadas, sin qne se hubiera formulado ob-jeción contra los mismos por ninguna persona, no fueran de-bidamente parte de los autos. En otras palabras, no consi-dero la cuestión relativa a la autoridad del presente juez de la corte de distrito de G-uayama, al aprobar un pliego de excep-ciones presentado contra las resoluciones de su predecesor como una cuestión jurisdiccional, y entiendo que la acción tomada por el mismo en cuanto a este particular fué simple-mente irregular, y no habiéndose tomado objeción contra ella debió haberse admitido sin discusión alguna. Las recusa-ciones formuladas contra los jurados y las resoluciones dic-tadas con respecto a las mismas se encuentran especificadas brevemente en la orden de la corte sentenciadora desesti-mando la moción de nuevo juicio, y si se les considera con referencia a ese documento solamente, no puede declararse que sean erróneas. Si estas recusaciones y las órdenes desesti-mando las mismas pudieran considerarse a la luz del pliego de excepciones y de la exposición del caso, indudablemente aparecerán en éstas errores sustanciales y perjudiciales a los derechos del acusado, pero como mi inconformidad se funda principalmente en otra proposición, no estudiaré estas cues-tiones detenidamente.
La admisión de la declaración de Manuel Ortiz que declaró sin la sanción de un juramento es la razón principal que tengo para disentir de la opinión de la corte y de la sentencia en esté caso, que confirma la dictada por la corte inferior. Es un principio de ley criminal bien conocido no solamente en América sino en todo el mundo, que a todo acusado que se le imputa la comisión de un delito tiene derecho a un juicio im-parcial, y que un veredicto y sentencia condenatoria por justos que sean deben quedar completamente libres de sospechas y ser enteramente compatible con la debida, justa y pura ad-ministración de la ley. (Long v. State, 10 Texas Court of Appeals, 186.)
Este tribunal se negó a considerar la cuestión referente a *377la legalidad y propiedad de' la declaración prestada por el testigo Ortiz por el motivo de no haber sido dicha declaración debidamente incluida en el pliego de excepciones y la exposi-ción del caso y por el fundamento de que la orden negando la moción de nuevo juicio que aparece relacionada en la trans-cripción, que según nuestro estatuto formaba parte de los autos, no podía ser considerada como tal para los fines de la revisión de este error. . No puedo estar conforme con una interpretación tan limitada de' la ley estatutoria, pues esto sería anular la intención de la legislatura. A mi juicio los hechos expresados en la orden desestimando la moción de nuevo juicio deben ser considerados como parte de los autos para todos los fines, aun cuando algunos de los mismos no aparezcan incluidos en el pliego de excepciones o en la rela-ción de los hechos. Según el artículo 356 del Código de En-juiciamiento Criminal tal como ha quedado enmendado por la ley que aparece en las leyes de la sesión de 1908, página 90 del texto inglés y página 56 de la edición española, cuya ley fue aprobada en 7 de marzo de 1908, los autos que han de presentarse a este tribunal constan de los siguientes docu-mentos a saber:
‘£ 1°., la acusación; 2°., alegación del acusado; 3°., instrucciones de la corte al jurado, si el juicio hubiere sido por jurado; 4°., instruc-ciones denegadas, si las hubiere; 5°., el veredicto; 6°., moción para nuevo juicio, si la hubiere y la decisión de la corte; 7°., opinión y sentencia; 8°., pliego de excepciones, si lo hubiere; 9°., relación de hechos si la hubiere; 10°., notificación de apelación; 11°., certificado ■del secretario haciendo constar que es copia fiel de los originales exis-tentes en los archivos de la corte. ’ ’
La moción para nuevo juicio y la resolución de la corte sobre dicha moción (6o.) forman parte de los autos de' igual manera que el pliego de excepciones (8°.), y la relación de hechos (9°.). Así son considerados todos los documentos por este estatuto, y a menos que no formaran así parte de los autos, ninguno de los mismos podría ser considerado por este *378tribunal. Al considerarse la resolución de la corte sobre la moción de nuevo juicio como parte de los autos no se estable-ció limitación alguna por la ley en cuanto al uso que lia de-hacerse de la misma y se bace difícil el comprender cuál sería-, el objeto de ella, a no ser el de que fuera tomada en considera-ción por esta corte al revisar los documentos relativos al juicio celebrado ante la corte inferior. Las leyes relativas al procedimiento criminal deben ser interpretadas imparcial y liberalmente como las demás leyes y no debe dárseles una in-terpretación tan limitada que despoje al acusado de- sus de-rechos a un juicio imparcial y a la revisión de cualesquiera errores que hayan sido cometidos por la corte sentenciadora al declararlo culpable. El fin principal de todas las reglas y máximas de interpretación fundadas en dichas reglas consisteen descubrir la verdadera intención de la ley que expresa la voluntad del legislador. (1 Kent’s Com. [6th Ed.], 468; Endlich Int. of Statutes, secciones 8 y 295; Parkinson v. State, 14 Md., 184; 74 Am. Dec., 529; People v. Weston, 3 Neb., 319; Le Roy ex parte, 17 D. P. R, 1229, y casos citados en la opi-nión.) Por consiguiente, considerando la resolución de la. corte desestimando la moción para nuevo juicio como parte-de los autos, como indudablemente es si el estatuto continúa, en vigor, examinemos esa resolución y veamos los hechos que-aparecen en la misma.
Según puede verse de los autos, la orden de la corte sen-tenciadora al desestimar la moción de nuevo juicio es corno-sigue : •
“En la Corte de Distrito del Distrito Judicial de Guayama, Puerto Rico. El Pueblo de Puerto Rico v. Andrés Coll y Drós. Asesinato. La moción de nuevo juicio presentada por el abogado del acusado en este caso, se deniega, por las siguientes razones: 1. Porque la corte no considera que lia cometido error al denegar la recusación motivada del jurado, Don Federico Amadeo; 2. Porque tampoco considera la corte que ha cometido error alguno, al negar la recusación motivada del jurado Don Angel Pacheco; 3. Porque no considera que incurrió *379en error, al no admitir la recusación del jurado Don Jorge Grau; 4. Porque tampoco ha incurrido en error al permitir que el testigo de cargo, Manuel Ortiz, que había declarado sin prestar juramento, vol-viera de nuevo a la sala de la corte y prestara el juramento de que lo que había declarado era la verdad, toda la verdad y nada más que la verdad. Aparece del récord que dicho testigo, por negligencia de alguien, no prestó juramento juntamente con los demás testigos que declararon en dicha causa, y que declaró sin estar bajo tal jura-mento; pero habiéndose llamado la atención de la corte sobre este hecho, antes de que el caso fuera sometido al jurado, y considerando que la negligencia era subsanable, la corte permitió al testigo que volviera de nuevo a la sala y prestara el juramento de que se ha hecho referencia. Por lo .tanto, y no existiendo en el concepto del juez que suscribe otras razones para declarar con lugar la petición de nuevo juicio solicitada por el abogado del acusado en este caso,' queda, como queda dicho, declarada sin lugar dicha moción, debiendo comparecer el acusado en el día de mañana, 16 del actual mes de mayo, para recibir sentencia sobre el fallo de convicción dado por el jurado. Guayama, 15 de mayo de 1911. EL P. Leake. Juez del Distrito. ’ ’
Se lia dicho que “de ninguno de los documentos sometidos a nuestra consideración aparece si el testigo fué examinado nuevamente después de haber prestado juramento.” Indu-dablemente que si se le hubiera examinado de nuevo, así lo hubiera expresado la corte de distrito en su resolución que hemos citado en toda su extensión, y debemos deducir lógica-mente de su silencio con respecto al particular, que no se hizo ningún otro examen al testigo. El juez de distrito expresa que el testigo Ortiz declaró sin haber prestado juramento alguno y que dicho juez trató de subsanar ese defecto lla-mando nuevamente a este testigo y obligándole a tomar un juramento “de que lo que había expresado era la verdad, toda la verdad y nada más que la verdad,” pero nada se ha dicho de que el testigo fuera examinado nuevamente y según claramente aparece de la manifestación hecha por el juez sen-tenciador, evidentemente dicho testigo no fué examinado de nuevo. El testigo Manuel Ortiz era un comerciante en cuya *380tienda se encontraba el acusado Coll sentado esperando a que pasara Castillo, según el convenio que había hecho anterior-mente con él, y fué desde la puerta de esta tienda de donde se dispararon los tiros. El testigo declaró con respecto a los hechos esenciales de la muerte y la declaración del mismo fué de la mayor importancia. La ley exige que la declaración de un testigo en todos los casos criminales, y sobre todo debe deducirse cuando se trata de la vida de un acusado, que se preste bajo la sanción de un juramento, después que el mismo ha jurado decir la verdad, toda la verdad y nada más que la verdad; y a menos que la declaración se preste en tal forma no es legal ni puede ser considerada por el, jurado al dictar su veredicto. Una sentencia condenatoria dictada sobre una declaración que ha sido prestada sin haber tomado juramento al testigo es ipso facto nula y de ningún valor.
State v. Smith, 78 N. C., 462.
Hawks v. Baker, 6 Greenleaf, 72; 19 Am. Dec., 192.
State v. Tom, 8 Oregon, 181.
State v. Lowry, 24 So. Eastern Rep., 562.
Hodd v. City of Tacoma, 88 Pac. Rep., 842.
Jackson v. Parkhurst, 4 Wendell, N. Y., 373.
40 Cyc., 2410 et seq., y casos citados.
Es inútil decir que ninguna objeción se hizo contra la misma cuando declaraba el testigo. El hecho de que no fué. juramentado cuando los demás testigos lo fueron, no apareció hasta después que 3ra había declarado y salido de la corte, y la omisión no fué advertida ni por el mismo juez sentenciador. La objeción se formuló en tiempo, cuando la moción para que se eliminara su declaración fué presentada a la corte y repe-tida de nuevo en la moción de nuevo juicio, habiéndosele pre-sentado por tal motivo dos oportunidades a la corte senten-ciadora para corregir el error en el cual había incurrido. La omisión en corregir tal defecto constituye ciertamente un error judicial.
*381En los casos en qne nn testigo lia declarado inadvertida-mente sin haber prestado juramento, la práctica debida es llamar nuevamente a dicho testigo a la silla y hacer qne preste el debido juramento de qne dirá la verdad, toda la verdad y nada más qne la verdad, y deberá entonces examinársele de nuevo a presencia de la corte y del jurado con respecto a las mismas cuestiones acerca de las cuales había declarado ante-riormente sin la sanción de un juramento; y en cnanto a otras cuestiones que fuera necesario. (Casos citados anterior-mente.) No puede declararse debidamente que los errores e irregularidades cometidos por la corte al admitir la declara-ción del testigo Ortiz no fueran esenciales o perjudiciales. Indudablemente que fueron muy importantes y perjudicaron el caso del acusado ante el jurado y tuvieron por objeto influir en el veredicto del jurado que fué en contra del acusado. En suma, de todo lo que aparece en la relación de hechos, aun cuando la declaración de Ortiz hubiera sido eliminada de los autos, es muy dudoso si aun así quedaría bastante para sostener la sentencia condenatoria. ('Véanse1 los autos in extenso.)
Apreciando conjuntamente todas las circunstancias de este caso según las. mismas aparecen de la transcripción de autos que ha sido presentada, la resolución desestimando la moción de nuevo juicio constituyó un grave y serio error que debió haber motivado la revocación de la sentencia dictada por la corte sentenciadora. El caso debió haberse devuelto a la Corte de Distrito de Guayama para la celebración de un nuevo juicio, de acuerdo con las terminantes disposiciones de nuestro Código de Enjuiciamiento Criminal y los principios generales de ley reconocidos en todos los Estados Dnidos.